Filed 1/21/15 P. v. Namchek CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B257788
                                                                          (Super. Ct. No. 2012016608)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

SANDRA NAMCHEK,

     Defendant and Appellant.



                   Sandra Namchek appeals her conviction by plea to possession of
methamphetamine (Health & Saf. Code, § 11377, subd. (a)) and identity theft (Pen. Code,
§ 530.5, subd. (c)(1)), entered after the trial court denied her motion to suppress evidence.
(Pen. Code, § 1538.5.) The trial court suspended imposition of sentence and granted
probation with 110 days in county jail.
                   We appointed counsel to represent appellant on this appeal. After
examination of the record, counsel filed an opening brief in which no issues were raised.
                   On October 24, 2014. we advised appellant that she had 30 days within
which to personally submit any contentions or issues which she wished us to consider.
We have received no response from appellant.
                   The preliminary hearing transcript reflects that the Port Hueneme Police
responded to a domestic dispute call, conducted a probation search of appellant, and
found a $1,046.95 check in the name of Bradford Bumpus III and a Chase bank statement
issued to Maria Garcia in appellant's bag. Appellant was carrying: a digital scale
covered with narcotics residue; information about the Bumpus check, the bank routing
number and account number, and the victim's home address; day planners and calendars
with the personal information of two individuals; and access card information for five
other individuals. ~(CT 41)~ Appellant was also carrying two glass pipes and a small
plastic baggie of .66 grams of methamphetamine. The victim, Bradford Bumpus, advised
a police detective that his rent check was stolen from the drop box at his apartment
complex.
              We have examined the entire record and are satisfied that appellant's
attorney has fully complied with her responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal.3d 436, 441; People v. Kelly (2006) 40 Cal.4th 106, 125-
126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                                        YEGAN, J.

We concur:


              GILBERT, P.J.


              PERREN, J




                                             2
                                  Roger Lund, Judge

                           Superior Court County of Ventura

                         ______________________________


             California Appellate Project, under appointment by the Court of Appeal,
Jonathan B. Steiner, Executive Director and Suzan E. Hier, Staff Attorney for Defendant
and Appellant.


             No appearance for Respondent.




                                           3